255 S.W.3d 565 (2008)
STATE of Missouri, Respondent,
v.
Jose Ramos LOPEZ, Appellant.
No. WD 67901.
Missouri Court of Appeals, Western District.
June 24, 2008.
J. Mikeal Hagerdon, Prairie Village, KS, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before JAMES M. SMART, JR., P.J., THOMAS H. NEWTON, and RONALD R. HOLLIGER, JJ.

ORDER
PER CURIAM:
Mr. Lopez appeals his conviction for possession of controlled substance under section 195.202. He challenges the effectiveness of his trial counsel's representation and the trial court's ruling on a motion for continuance.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).